


116 HR 8144 IH: VA Mental Health Staffing Act
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8144
IN THE HOUSE OF REPRESENTATIVES

September 1, 2020
Mrs. Hayes (for herself, Mr. Steube, Mr. Ryan, Mr. Morelle, Mr. Bishop of Georgia, Mr. Rush, Mr. Cleaver, Ms. Fudge, Mr. Rouda, Mr. Carson of Indiana, Ms. Wild, Mr. O'Halleran, Mr. Himes, Ms. Lee of California, Mr. Soto, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to submit to Congress a plan to address staffing of mental health providers of the Department of Veterans Affairs, and for other purposes.

 
1.Short titleThis Act may be cited as the VA Mental Health Staffing Act.   2.Staffing improvement plan for mental health providers of Department of Veterans Affairs (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Inspector General of the Department of Veterans Affairs, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to address staffing of mental health providers of the Department of Veterans Affairs, including filling any open positions. 
(b)ElementsThe plan required by subsection (a) shall include the following: (1)An estimate of the number of positions for mental health providers of the Department that need to be filled to meet demand. 
(2)An identification of the steps that the Secretary will take to address mental health staffing for the Department. (3)A description of any region-specific hiring incentives to be used by the Secretary in consultation with the directors of Veterans Integrated Service Networks and medical centers of the Department. 
(4)A description of any local retention or engagement incentives to be used by directors of Veterans Integrated Service Networks. (5)Such recommendations for legislative or administrative action as the Secretary considers necessary to aid in addressing mental health staffing for the Department. 
(c)ReportNot later than one year after the submittal of the plan required by subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth the number of mental health providers hired by the Department during the one-year period preceding the submittal of the report.    